DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response submitted December 16, 2021, has been received.  The amendment of claims 1 and 10 is acknowledged.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a linear control circuit and method of linear control including measurement with a temperature sensor and controller, the controller electrically coupled to the external device and temperature sensor and configured to provide a linear control signal and adjusting a voltage value, and linearly controlling the rotational speed of the external device.  The cited art, CA2497630 (“Kay”) in view of U.S. Patent Pub. 2013/0120930 (“Temkine”), discloses a similar linear control circuit and method of linear control also having a temperature sensor and controller, the controller electrically coupled to the external device and temperature sensor and configured to provide a linear control signal and adjusting a voltage value, and linearly controlling the rotational speed of the external device.  However, the cited art does not appear to explicitly disclose or suggest that the adjustment current is used to adjust a linearity error between the voltage value of the linear control signal and the rotational speed of the external device.  Thus, the specific circuit and method of circuit control is not provided by the cited art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853